DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:  
I. 	Claims 1-9, drawn to a transparent member comprising: a resin base material; and a porous layer arranged on the resin base material, wherein the porous layer has a network structure in which silica particles are joined to each other with a binder, wherein the resin base material has, on a side on which the porous layer is arranged, a mixed layer that the network structure has entered, wherein the mixed layer has a thickness of 20 nm or more and 160 nm or less, and wherein a thickness variation in a range having a length of 1 μm of a section of the mixed layer in a thickness direction thereof along a surface of the resin base material is 15% or less, classified in CPC C08J 7/06, C08J7/04  
II.  	Claim 10 drawn to an image pickup apparatus comprising:  a housing; a transparent member; an optical system; and an image sensor configured to acquire a video through the optical system, the optical system and the image sensor being arranged in a space surrounded by the housing and the transparent member, wherein the transparent member includes a resin base material and a porous layer arranged thereon, wherein the porous layer has a network structure in which silica particles are joined to each other with a binder, wherein the resin base material has, on a side on which the porous layer is arranged, a mixed layer that the network structure has entered, wherein the mixed layer has a thickness of 20 nm or more and 160 nm or less, and wherein a thickness variation in a range having a length of 1 μm of a section of the mixed layer in a thickness direction thereof along a surface of the resin base material is 15% or less, classified in CPC H04N5/2253  
III.	Claims 11-17 drawn to a method of manufacturing a transparent member m which a layer containing silica is formed on a resin base material, the method comprising applying a dispersion liquid containing silica particles and a component serving as a binder onto the resin base material, followed by curing of the dispersion liquid to form a porous layer, and a mixed layer in which a network structure in which the silica particles are joined to each other with the binder has entered the resin base material, wherein the dispersion liquid is applied such that the mixed layer has a thickness of 20 nm or more and 160 nm or less, and wherein the mixed layer is formed such that a thickness variation in a range having a length of 1 μm of a section of the mixed layer in a thickness direction thereof along a surface of the resin base material is 15% or less, classified in CPC C08J 7/054.  
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product of the transfer member can be used as a film for a hard coat layer and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.   
Inventions I and III are related as product and process of making the product.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by preforming the silica particles with the binder as a dried film and laminating to the resin base.  
Inventions II and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case the image pickup apparatus cannot be used in or made by the process or method of manufacturing a transparent member.  
Restriction for examination purposes as indicated is proper because these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:   
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their
recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention; or
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.     
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787